Title: William D. Meriwether to Thomas Jefferson, 30 October 1819
From: Meriwether, William D.
To: Jefferson, Thomas


					
						Sir
						
							Albemarle
							October 30th 1819
						
					
					Be Pleased to take notice that at the tavern of George W Kingsolving in the town of Charlottesville on monday the first of November betwen the hours of eleven in the forenoon and two in the afternoon I shall proceed to take the deposition of Immanuel Poor and others to be read in evidence in the suit wherein you are plaintiff and the Directors of the Rivanna company are defendants in the superior court of Chancery holden at Staunton
					
						
							W D. Meriwether
						
					
				